DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 5/31/2022 was filed after the mailing date of the final action mailed on 2/18/2022 on .  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Allowable Subject Matter
Claims 12 and 14-16 are allowed.
The prior art, when taken as a whole, neither anticipates nor renders prima facie obvious the claimed invention as recited in at least claim(s) 12. There are no prior art teachings that would otherwise supplement or substitute the teachings of Malin (US 2014/0190977) to arrive at the claimed invention. The prior art fails to teach the arrangement of “maintaining a lower pressure in the at least one storage tank than in the chamber via the at least one pump” as claimed. Although other prior art teachings, such as Mueller et al. (US 5,220,800), provide support for having at least one pump (Fig. 4, 133) operable to move gaseous cryogen (helium) from the at least one storage tank through a withdrawal duct, and/or Gallivan (Us 5,661,980), who provides support for using a vacuum pump (“vacuum pump”, Fig. 3) operable to decrease a pressure to a vacuum pressure thereby lowing the boiling temperature of liquid nitrogen within at least one storage tank (20’, Fig. 3), neither of said teachings provide support nor motivation for “maintaining a lower pressure in the at least one storage tank than in the chamber via the at least one pump” since neither is disclosed as being within a chamber having a cooled interior within a building. 
Moreover, although one of ordinary skill in the art could consider relying on an “obvious to try” rationale1 for changing the configuration of Malin, by using a pump or vacuum pump for removing gaseous cryogen or lowering the pressure within the at least one storage tank, as taught by Muller and Gallivan, to arrive at the claimed invention, the reliance on said rationale is admonished2 by the fact that what would be obvious is to vary all possible parameters or try each of numerous possible choices (e.g. by choosing a lower pressure within the at least one storage tank than the chamber) until one possibly arrived at a successful result, since the prior art does not give any explicit indication of which parameters are critical, nor any direction as to which of many possible choices is likely to be successful. 
It should also be noted that the intended purpose and operating principles of Malin require the specific arrangement of at least one storage tank within a chamber having a cooled interior as disclosed and described therein, where the at least one storage tank has a lid (5, Fig. 4) designed to open such that biological samples (20, Fig. 3) can be removed. One of ordinary skill in the art would recognize that any modifications to Malin to arrive at the claimed invention would be based on improper hindsight, and would render Malin inoperable for its intended purpose since creating a lower pressure within the at least one storage tank compared to the chamber would make the lid more difficult to open when samples are to be removed due to the pressure difference. Assuming arguendo, rearranging and/or replacing the at least one storage tank taught by Malin to include a pump or at least one vacuum pump, as taught by Mueller and Gallivan, would change the principles of operation thereof, since it would require completely redesigning the structure of the apparatus such that the system achieves the intended purpose of providing the various modes of operation (i.e. opening the lid to remove biological samples from the at least one storage tank), as currently described therein. For instance, rearranging the at least one storage tank to be maintained at a lower pressure than in the chamber would consequently require completely rearranging the chamber to allow the exhaust duct to convey the gaseous nitrogen from the at least one storage tank and the at least one storage tank would need to be modified with a withdrawal duct and at least one pump fluidly connected to the exhaust duct, most likely resulting in unexpected and/or unintended results, such as making it difficult or impossible for the lid of the at least one storage tank to be opened, which is evidence against a prima facie case of obviousness. Thus, a preponderance of evidence supports the allowability of the claim(s). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIK MENDOZA-WILKENFELD/Examiner, Art Unit 3763                                                                                                                                                                                                        
/MIGUEL A DIAZ/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
    

    
        1 MPEP § 2143 (I) (E).
        2 Id., at § 2145 (X) (B).